DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 30 November 2020.  These drawings are acceptable.
The drawings are objected to as failing to comply with C.F.R 1.84(u) because the different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  MPEP 608.02 V.  Currently labeled figure 12 includes multiple views and as such must be numbered by consecutive Arabic numerals according to C.F.R 1.84(u).

Specification
The disclosure is objected to because of the following informalities: reference characters exist without any associated structure, see reference character 1201 for example which has no associated structure in the disclosure.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: figure 12 is disclosed as illustrating various embodiments of the disclosure while the descriptions of the different embodiments rely on each other, for example “[a]t 1204, the first major face of 1203 comprises a first color background”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is led to be indefinite as the metes and bounds of “the drape in another folded state” are unclear.  It is unclear if this folded state is distinct from that of claim 1 and if so how the drape could be in multiple folded states at once.  In order to apply art 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turturro (US 20170296284) and further in view of Haines (US 20110107494).
Claim 15:  Turturro discloses a medical kit 100 (system) comprising patient instructional material 301 (handbill); and a wrap 101 (package) comprising the patient instructional material 301 (handbill); wherein the patient instructional material 301 (handbill) comprises a suggestions 401 (visual indicator); and the patient instructional 
Turturro does not disclose the package comprising a gown in a folded state.
Haines teaches a surgical pack 400 including a gown 100 in a folded state and a surgical drape 440 in a folded state, wherein the gown 100 has no sleeves and has ties 114, 115, 116, and 117 (see P. 0024, 0028, 0036, and fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wrap 101 (package) of Turturro with a gown 100 in a folded state, as taught by Haines, in order to provide additional sterilized components required for surgery in a single package.
A visual indicator comprising a notification that the gown has been transitioned from the folded state to a donned state is not functionally or structurally related to the associated physical substrate and the product merely serves as a support for printed matter as the visual indicator is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product.  See MPEP 2112.02 III. and 2111.05 B.  
Claim 16:  The combination discloses the patient instructional material 301 (handbill) comprising an instruction in the form of a picture 302 and stylized text (see fig. 3 and P. 0067).  
An instruction identifying the functional relationship between the visual indicator and the handbill is not functionally or structurally related to the associated physical substrate and the product merely serves as a support for printed matter as the 
Claim 17:  The combination discloses the instruction in the form of a picture 302 and stylized text (see fig. 3 and P. 0067).  
An instruction instructing passage of the handbill beneath a door after transforming the gown from the folded state to a donned state is not functionally or structurally related to the associated physical substrate and the product merely serves as a support for printed matter as the instruction is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product.  See MPEP 2112.02 III. and 2111.05 B.  
Claim 18:  The combination discloses the instruction in the form of a picture 302 and stylized text along a front (first major face) of the patient instructional material 301 (handbill) and the suggestions 401 (visual indicator) disposed along an interior (second major face) of the patient instructional material 301 (handbill) (see P. 0067).
Claim 19:  The combination discloses the gown 100 having no sleeves and having ties 114, 115, and 116 coupled to a front side of the gown 100 (see fig. 1 and P. 0028).
Claim 20:  The combination discloses the instruction in the form of a picture 302 and stylized text (see fig. 3 and P. 0067).  
.  

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turturro (US 20170296284) and further in view of Haines (US 20110107494) and Adler (US 20140021087).
Claim 1:  Turturro discloses a medical kit 100 (system) comprising a drape 501; patient instructional material 301 (handbill) comprising a physical substrate defining a front (first major face) and interior (second major face); and a wrap 101 (package) having situated therein the drape 501 in a folded state, and the patient instructional material 301 (handbill); the patient instructional material 301 (handbill) comprising an instruction in the form of a picture 302 and stylized text disposed along the front (first major face), while further indicating that surgical gowns are usable in situations in which drapes are utilized (see P. 0067, fig. 1, 3, and 4).
Turturro does not disclose the package comprising a gown in a folded state, the package being transparent, or the handbill abutting an interior surface of the package.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wrap 101 (package) of Turturro with a gown 100 in a folded state, as taught by Haines, in order to provide additional sterilized components required for surgery in a single package.
Adler teaches a kit 100 having an outer container 400 with a portion 401 that is transparent, a sheet 500 that abuts an interior surface of the portion 401 of the outer container 400 and is visible through the portion 401, and tools 200 including gowns and drapes (see P. 0022, 0030, and fig. 2 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wrap 101 (package) of Turturro to have a portion 401 that is transparent and to have provided the patient instructional material 301 (handbill) such that it abutted an interior surface of the portion 401 that is transparent of the wrap 101 (package), as taught by Adler, in order to remind a medical personnel to give the patient instructional material 301 (handbill) to the patient.
An instruction to pass the substrate beneath a barrier after transforming the gown from the folded state to a donned state is not functionally or structurally related to the associated physical substrate and the product merely serves as a support for printed matter as the instruction is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Nonfunctional printed matter 
Claim 2:  The combination discloses the instruction in the form of a picture 302 and stylized text being visible through the portion 401 that is transparent of the wrap 101 (package) (see P. 0022, 0030, and fig. 2 & 3 ‘087).
Claim 3:  The combination discloses the instruction in the form of a picture 302 and stylized text (see fig. 3 and P. 0067).  Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product.  See MPEP 2112.02 III. and 2111.05 B.
Claim 5:  The combination discloses the claimed invention except for the drape being positioned between the gown and the handbill.
It would have been an obvious matter of design choice to position the drape 501 between the gown 100 and the patient instructional material 301 (handbill), since applicant has not disclosed that the drape being positioned between the gown and the handbill solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the drape and gown in any order.
Claim 6:  The combination discloses the instruction in the form of a picture 302 and stylized text (see fig. 3 and P. 0067).  
An instruction further instructing a patient to get comfortable in the gown is not functionally or structurally related to the associated physical substrate and the product merely serves as a support for printed matter as the instruction is directed towards conveying a message or meaning to a human reader independent of the supporting 
Claim 7:  The combination discloses the instruction in the form of a picture 302 and stylized text (see fig. 3 and P. 0067).  
An instruction further comprising a depiction of the gown is not functionally or structurally related to the associated physical substrate and the product merely serves as a support for printed matter as the depiction of the gown is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product.  See MPEP 2112.02 III. and 2111.05 B.  
Claim 8:  The combination discloses suggestions 401 (visual indicator) disposed along the interior (second major face) (see fig. 4 and P. 0067).  
A visual indicator comprising a notification that the gown has been transitioned from the folded state to a donned state is not functionally or structurally related to the associated physical substrate and the product merely serves as a support for printed matter as the visual indicator  comprising a notification is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product.  See MPEP 2112.02 III. and 2111.05 B.  
Claim 9:  The combination discloses suggestions 401 (visual indicator) disposed along the interior (second major face) (see fig. 4 and P. 0067).  
A visual indicator further instructing a medical personnel to enter is not functionally or structurally related to the associated physical substrate and the product 
Claim 10:  The combination discloses suggestions 401 (visual indicator) disposed along the interior (second major face) and including images (see fig. 4 and P. 0067).  
A visual indicator further comprising a depiction of the barrier is not functionally or structurally related to the associated physical substrate and the product merely serves as a support for printed matter as the depiction of the barrier is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product.  See MPEP 2112.02 III. and 2111.05 B.  
Claim 11:  The combination discloses the wrap 101 (package) being sealed and therefore having a closure (see P. 0044 and fig. 1).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turturro (US 20170296284), Haines (US 20110107494), and Adler (US 20140021087) as applied to claim 3 above, and further in view of Danchisin (US 9566117).
Claim 4:  The combination discloses the claimed invention except for the first major face comprising a first color background, the second major face comprising a second color background, and the first color background and the second color background being different.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front (first major face) and interior (second major face) of the patient instructional material 301 (handbill) of Turturro to have different colored backgrounds, as taught by Danchisin, in order to further distinguish the instruction in the form of a picture 302 and stylized text from the suggestions 401 (visual indicator) and since the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)].

Response to Arguments
The drawing objections in paragraphs 3, 4, and 6 of office action dated 26 August 2020 are withdrawn in light of the amended disclosure filed 30 November 2020.
The specification objections in paragraphs 7 of office action dated 26 August 2020 are withdrawn in light of the amended disclosure filed 30 November 2020.
The claim objections in paragraphs 10-11 of office action dated 26 August 2020 are withdrawn in light of the amended claims filed 30 November 2020.
The 35 U.S.C. § 112 rejections in paragraphs 12-16 of office action dated 26 August 2020 are withdrawn in light of the amended claims filed 30 November 2020.
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive.
In response to applicant’s traversal to item 5 of the Non-Final Rejection dated 26 August 2020 stating that the Office Action appears to somehow object to the use of blank rectangles in FIG. 12 to illustrate various embodiments of the disclosure in a single figure, the Examiner replies that C.F.R 1.84(u) requires different views to be numbered in consecutive Arabic numerals and each of the rectangles depicts different embodiments as disclosed and therefore are different views.
In response to applicant’s traversal to item 8 of the Non-Final Rejection dated 26 August 2020 stating that the Examiner appears to have an issue with the use of blank rectangles in FIG. 12 to illustrate various embodiments of the disclosure, the Examiner clarifies that the objection is drawn to the written description and not figure 12.  Numerous reference characters are present throughout the specification with no associated structural terms.  See “[a]t 1201” and “of 1201” for example.
In response to applicant’s traversal to item 9 of the Non-Final Rejection dated 26 August 2020 that they were unable to find the passage anywhere in the specification, the Examiner replies that 1204 was incorrectly recited as 104 in the cited passage.  This passage can be seen at P. 089.  The disclosure provides that figure 12 provides various embodiments of the disclosure but then proceeds to describe the embodiments based off of each other.  Are these different embodiments or parts of a single embodiment?  
In response to applicant’s argument that the lone motivation set forth in the Office Action for combining Turturro and Haines of “in order to provide additional sterilized components required for surgery in a single package” is nothing more than a short conclusory sentence of the type that KSR and MPEP 2142 proscribe and must be Examiner testimony due to the fact that it is found nowhere in the references, the Examiner replies that “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it can be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law”.  MPEP 2144 I.	Further, “[p]rior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  MPEP 2141 III.  In the instant case the Examiner has provided an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made by providing a line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references.  
In response to applicant’s argument that the motivation to combine Turturro and Haines appears to be Examiner testimony due to the fact that it is found nowhere in the references and as such must be set forth in the form of an affidavit as required by MPEP 2144.05, the Examiner replies that MPEP 2144.05 is not concerned with affidavits.   Further, the rejection at hand does not rely on personal knowledge to 
In response to applicant’s argument that the motivation does not even make sense given the explicit teaching of each of the references, such as Turturro speaking of the necessity of gowns being donned before a medical services provider enters the room with a patient and warnings about contamination of the sterile field when using its kit as the combination would require Turturro’s kit to be opened prior to a medical services provider entering a room so that a gown could be withdrawn and donned and thereafter the medical services provider would need to transport the open and exposed kit into the patient’s room for a procedure which would dramatically increase the risk of compromising the sterile field which can lead to bloodstream infection and death, the Examiner replies that nowhere does Turturro necessitate donning gowns before a medical services provider enters the room with a patient.  Turturro discloses that “a catheter insertion or maintenance specialist may have to don hair covering, a mask, gloves, foot coverings, and a full-body sterile surgical gown, just as if they were entering an operating room”.  Initially, “may” expresses a possibility, not a necessity.  Further, the fact that the gloves are provided within the kit provides evidence that the other listed protective gear could also be provided within the kit without worry of contamination as asserted by the applicant.  
In response to applicant’s argument that neither Turturro nor Haines teaches the limitation of the a visual indicator comprising a notification that the gown has been 
In response to applicant’s argument that the combination fails to teach the claimed limitation of instructions to pass the handbill beneath a barrier, the Examiner responds that instructions are not functionally or structurally related to the associated physical substrate.  The product merely serves as a support for printed matter as the instructions are directed towards conveying a message or meaning to a human reader independent of the supporting product.  Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product.  See MPEP 2112.02 III. and 2111.05 B.  As Turturro discloses patient instructional material 301 (handbill) comprising an instruction in the form of a picture 302 and stylized text the claimed limitation pertaining to the instruction is met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736